Citation Nr: 1012173	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  07-12 090	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for psoriasis.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to 
October 1989.

This case comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The case is currently under the jurisdiction 
of the Phoenix, Arizona, RO.  

The issue of entitlement to service connection for tinnitus 
is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's psoriasis clearly and unmistakably existed 
prior to service, but there is no clear and unmistakable 
evidence that it was not aggravated by service; the 
presumption of soundness is not rebutted.

2.  The Veteran's current psoriasis is due to service.

3.  The Veteran does not have hearing loss disability of 
either ear for VA compensation purposes as defined in 38 
C.F.R. § 3.385. 


CONCLUSIONS OF LAW

1.  Service connection for psoriasis is established.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).

2.  Service connection for hearing loss is not established.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
VA is required to notify the appellant of the information 
and evidence not of record that is necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  The notice should also 
address the rating criteria or effective date provisions 
that are pertinent to the appellant's claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

With respect to the claim for service connection for 
bilateral hearing loss, the RO provided the appellant pre-
adjudication notice by letter dated in September 2004.  
Although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless 
given that service connection for bilateral hearing loss is 
being denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  Dingess, 
19 Vet. App. at 473.

VA has obtained the Veteran's service treatment records and 
provided her with VA examinations to assess the current 
extent of her hearing loss and whether is related to her 
period of active duty.  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the appellant's claims file; and the 
appellant has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim for service connection for hearing 
loss at this time.

With regard to the issue of entitlement to service 
connection for psoriasis, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to 
either the duty to notify or the duty to assist, such error 
was harmless and will not be further discussed.

Service Connection Claims

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Evidence 
of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; 
and competent evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination 
of a matter, the Secretary shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.


Psoriasis

The Veteran contends that her preexisting psoriasis was 
aggravated during her period of active duty.  A preexisting 
injury or disease will be considered to have been aggravated 
by service where there is an increase in disability during 
such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

A veteran will be presumed to have been in sound condition 
when examined, accepted, and enrolled in service, except as 
to defects, infirmities, or disorders noted at entrance into 
service.  Only such conditions as are recorded in 
examination reports are to be considered as noted.  When no 
preexisting condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry and then 
the burden falls on the government to rebut the presumption 
of soundness.  Rebutting the presumption of soundness 
requires that VA show by clear and unmistakable evidence 
that (1) the veteran's disability existed prior to service 
and (2) that the preexisting disability was not aggravated 
during service.  Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004).  

The Veteran's July 1986 enlistment examination shows a 
normal skin examination other than tattoos and a small 
birthmark on the thigh; no diagnosis of psoriasis was noted.  
Therefore, the Veteran would be presumed to have been in 
sound condition with respect to her psoriasis at service 
entrance.  The Board further finds, however, that the 
evidence of record clearly and unmistakably demonstrates 
that she had pre-existing psoriasis.  The Veteran reported 
to treating personnel in service that her psoriasis had been 
present for a number of years, variously stating it had been 
present since she was nine years old and since she was 13 
years old.  Moreover, on the report of the November 2008 VA 
examination, the Veteran's psoriasis was variously noted as 
having existed for 23 or 33 years; either of which would 
predate her entry into service.

As for the question of whether there is clear and 
unmistakable evidence that the preexisting condition was not 
aggravated by service, the service treatment records show 
the Veteran was treated for psoriasis on four occasions 
during service, in April 1987, August 1987, April 1988, and 
October 1988.  A November 2008 VA examination includes the 
examiner's statement that he could not resolve the issue of 
aggravation during service either way without resorting to 
speculation.  Thus, there is no clear and unmistakable 
evidence to establish that the Veteran's pre-existing 
psoriasis was not aggravated during service.  Therefore, the 
presumption of sound condition upon entry into service is 
not rebutted, and the Veteran is presumed to have been in 
sound condition upon entry into service.  If the government 
fails to rebut the presumption of soundness under 38 
U.S.C.A. § 1111, the Veteran's claim is one for service 
connection.  Wagner, 370 F.3d at 1089.

The record includes inservice treatment for psoriasis on 
four occasions as well as a current diagnosis of psoriasis 
vulgaris.  The record shows the condition clearly and 
unmistakably preexisted service, but does not clearly and 
unmistakably indicate the Veteran's condition was not 
aggravated beyond its normal progression during active 
service.  The presumption of soundness attaches.  The 
Veteran was treated for psoriasis in service, has 
subsequently been diagnosed as having psoriasis vulgaris and 
has reportedly had the condition continuously since service, 
entitlement to service connection for psoriasis must be 
granted. 

Accordingly, resolving all reasonable doubt in favor of the 
appellant, the Board finds that the evidence supports 
service connection for psoriasis.  38 U.S.C.A. § 5107(b).

Bilateral Hearing Loss

The Veteran seeks service connection for a bilateral hearing 
loss disability based on a theory that such is related to 
exposure to noise trauma in service.  

A threshold requirement in any claim seeking service 
connection is that it must be shown that the claimant has 
the disability for which service connection is sought 
(hearing loss).  38 U.S.C.A. § 1131.  Hearing loss 
disability is defined by regulation.  For the purpose of 
applying the laws administered by VA, impaired hearing will 
be considered a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The service treatment records did not note any hearing loss 
complaints or findings.  On the separation examination in 
August 1989, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
5
0
LEFT
10
10
15
5
0

On VA audiometry examination in November 2008, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
10
10
LEFT
10
10
5
5
15

Speech audiometry revealed speech recognition ability of 100 
percent in each ear.  The examiner diagnosed bilateral 
normal hearing sensitivity.

On VA ear, nose, and throat examination in December 2008, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
15
15
LEFT
10
15
15
15
15

Speech audiometry revealed speech recognition ability of 100 
percent in each ear.  The examiner noted no hearing loss.

Although the Veteran did have some noise exposure in 
service, on audiometric testing she did not exhibit puretone 
thresholds of 40 decibels or greater at any one frequency in 
either ear, puretone thresholds of 26 decibels for three 
different frequencies in either ear, or speech recognition 
scores of less than 94 percent.  Simply put, the November 
2008 and December 2008 VA audiometric examinations did not 
show a hearing loss disability by VA standards (i.e., as 
defined in 38 C.F.R. § 3.385) in either ear.  Therefore, the 
Veteran has not met the initial threshold requirement for 
substantiating her claim of service connection for hearing 
loss disability.  Accordingly, the benefit-of-the-doubt rule 
does not apply and the claim must be denied.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  


ORDER

Service connection for psoriasis is granted.

Service connection for bilateral hearing loss is denied.


REMAND

The Veteran contends that the December 2008 VA Ear, Nose, 
and Throat (ENT) examination was inadequate as the examiner 
stated that Veteran did not have any significant noise 
exposure in service.  Review of the record shows that the 
Veteran has reported significant noise exposure during 
service and that the VA audiologist who conducted the 
November 2008 VA examination noted such exposure in 
referring the Veteran for an ENT examination.  The Board is 
of the opinion that another VA examination is necessary in 
order to properly evaluate the claim for service connection 
for tinnitus.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature and likely etiology of any 
tinnitus.  The claims file must be made 
available to the examiner for review prior 
to the examination.  All necessary tests 
should be performed.  The examiner should 
obtain a history from the Veteran as to 
her noise exposure before, during, and 
after service.

Based on the examination and review of the 
record, the examiner should answer the 
following questions:

(a) Does the evidence of record show that 
the Veteran currently has tinnitus?  If 
the answer is yes, 

(b) is it at least as likely as not that 
the tinnitus had its onset in service?

The examination report should include the 
complete rationale for all opinions 
expressed.

2.  Thereafter, readjudicate the issue of 
entitlement to service connection for 
tinnitus.  If the claim remains denied, 
the AMC/RO should issue a supplemental 
statement of the case and provide the 
Veteran an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


